          Case 1:21-mj-03982-UA Document 1 Filed 04/12/21 Page 1 of 7



Approved: __________________________________
          KAYLAN E. LASKY
          Assistant United States Attorney

Before:      THE HONORABLE ONA T. WANG
             United States Magistrate Judge
                                                     21 MAG 3982
             Southern District of New York

- - - - - - - - - - - - - - - - -         X
                                          :     SEALED COMPLAINT
UNITED STATES OF AMERICA
                                          :     Violations of 18 U.S.C.
                  - v. –                        §§ 1038(a)(1) and 2
                                          :
MALIK SANCHEZ,                                  COUNTY OF OFFENSE:
 a/k/a “Smooth Sanchez,”                  :     NEW YORK

                    Defendant.            :
- - - - - - - - - - - - - - - - -         X


SOUTHERN DISTRICT OF NEW YORK, ss.:

          RYAN SYMONS, being duly sworn, deposes and says that he
is a Special Agent with the Federal Bureau of Investigation
(“FBI”), and a member of the FBI’s Joint Terrorism Task Force
(“JTTF”), and charges as follows:

                                  COUNT ONE

                     (False Information and Hoaxes)

          1.   On or about February 13, 2021, in the Southern
District of New York and elsewhere, MALIK SANCHEZ, a/k/a “Smooth
Sanchez,” the defendant, knowingly engaged in conduct with intent
to convey false and misleading information under circumstances
where such information may reasonably be believed and where such
information indicated that an activity had taken, was taking, or
would take place that would constitute a violation of Title 18,
United States Code, Sections 844(i) and 2332a(a), to wit, SANCHEZ
conveyed a hoax threat to detonate a bomb in the vicinity of a
restaurant in Manhattan.

   (Title 18, United States Code, Sections 1038(a)(1) and 2.)
       Case 1:21-mj-03982-UA Document 1 Filed 04/12/21 Page 2 of 7



          The bases for my knowledge and the foregoing charge are,
in part, as follows:

          2.   I am a Special Agent with the FBI and a member of
the FBI’s New York-based JTTF, and I have been personally involved
in the investigation of this matter. This affidavit is based in
part upon my conversations with law enforcement agents and other
people, and my examination of reports and records. Because this
affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all of the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

                              Background

          3.   Based on my participation in this investigation,
including my review of videos that MALIK SANCHEZ, a/k/a “Smooth
Sanchez,” the defendant, has posted on social media and other
internet sites, I have learned, among other things, that SANCHEZ
self-identifies as an “Incel.”

          4.    Based on my participation in this investigation,
including my review of “Incel” message boards and websites and
publicly available news articles, and my conversations with other
law enforcement officers, I have learned, among other things, that
the terms “Incel” and “Involuntary Celibate” refer to members of
a group founded on the belief that society unjustly denies them
sexual or romantic attention, to which they believe they are
entitled. The Incel community is primarily an online community
composed of individuals — most of whom are men — who blame
political or social movements, such as feminism, for empowering
others to deny them romantic or sexual attention. Through online
activity and in some instances violence, Incels primarily target
those who they believe are unjustly denying them sexual or romantic
attention, which in most cases are women. Incels have conducted at
least five lethal attacks in the United States and Canada since
2014, resulting in 28 deaths. For example, in May 2014, Elliot
Rodger, whom Incels generally regard as the group’s founder,
attacked a sorority house and pedestrians in Santa Barbara,
California, with a knife, firearms, and a vehicle, killing six and
injuring 14 victims. Prior to the attack, Rodger posted an online
video titled “Elliot Rodger’s Retribution,” and shared a written
manifesto describing his grievance towards women and detailing a
plan for their mass imprisonment and murder.



                                   2
         Case 1:21-mj-03982-UA Document 1 Filed 04/12/21 Page 3 of 7




          5.   Based on my participation in this investigation,
including my review of publicly available information, publicly
accessed internet posts, materials obtained pursuant to grand jury
subpoenas from internet and social media providers, law
enforcement reports and records, and my conversations with law
enforcement officers and others, as well as my training and
experience, I have learned, among other things, that:

                a.   MALIK SANCHEZ, a/k/a “Smooth Sanchez,” the
defendant, has posted multiple videos to social media accounts
depicting SANCHEZ walking in public areas of Manhattan and
harassing and, in at least one instance, harming individuals that
SANCHEZ encounters. Many of these videos appear to have been
livestreamed   —   i.e.,  SANCHEZ  simultaneously  recorded   and
broadcasted the videos online in real-time — and show SANCHEZ
expressing support for Incel ideology.

                 b.  For example, on or about February 7, 2021,
SANCHEZ posted publicly on his Instagram account (“SANCHEZ
Instagram Account-1” 1) a video (“Video-1”) that was filmed in lower
Manhattan. The caption on Video-1 includes “INCEL ARMY RISE UP.”
Video-1 depicts, among other things, an interaction between
SANCHEZ and two women walking down the street, during which
SANCHEZ 2 states, in substance and in part, “You think I could get




     1 Based on my review of publicly visible content on SANCHEZ
Instagram Account-1, documents from Instagram, and New York City
Police Department (“NYPD”) reports, the profile photo for the
account depicts SANCHEZ; the account username includes SANCHEZ’s
alias, “Smooth Sanchez”; and the subscriber phone number
associated with the account, which ends in 7799 (the “SANCHEZ Phone
Number”), is the cellphone number that SANCHEZ provided to NYPD
officers following his arrest on or about March 20, 2021, described
below.
     2 SANCHEZ does not appear on screen during Video-1. Based on
my participation in this investigation, including my review of
other videos posted on SANCHEZ’s social media accounts in which
SANCHEZ does appear on screen, I believe that the male voice on
Video-1 is SANCHEZ’s.



                                     3
         Case 1:21-mj-03982-UA Document 1 Filed 04/12/21 Page 4 of 7



that number? Fuck you two. Go make a TikTok video and chase Chad.” 3
Based on my training and experience, I am aware that “Chad” is a
term commonly used by Incels to refer to an archetypal white male
who is very successful at gaining sexual and romantic attention
from women. Video-1 subsequently depicts SANCHEZ yelling to the
two women and other individuals, in substance and in part, “Fuck
you on behalf of the Incels. Fuck you. I’m a virgin for life,” as
well as the following:

     Fuck you, you bitch. It’s ‘cause of you, it’s ‘cause of
     you that I’m a virgin - I have Incel rage. You know what?
     Elliot Rodgers was good. Elliot Rodgers was a good guy.
     I swear to God. Elliot Rodgers was a good guy. I swear
     to God that he should have blown their brains out a long
     time ago. I swear to fucking God. They deserved to be
     run over and hit by a truck. They deserved to be
     slaughtered. Slaughtered and hit by a fuckin’ truck.
     Fuck these fuckin’ bitches, man. Fuck.

               c.   As another example, on or about March 20,
2021, SANCHEZ posted publicly on one of his YouTube accounts
(“SANCHEZ YouTube Account-1” 4) a video (“Video-2”) that was filmed
in lower Manhattan. Video-2 depicts, among other things, SANCHEZ 5
walking up to an outdoor seating area on the street, in which two



     3 Descriptions and quotations of videos set forth herein are
based on review of those videos and are subject to revision upon
the preparation of transcriptions.
     4Based on my review of publicly visible content on SANCHEZ
YouTube Account-1, documents from YouTube and other service
providers, and NYPD reports, the profile photo for SANCHEZ YouTube
Account-1 depicts SANCHEZ; the display name for SANCHEZ YouTube
Account-1 is SANCHEZ’s alias, “Smooth Sanchez”; the banner on top
of the account’s page lists SANCHEZ Instagram Account-1; the
subscriber email address for the account includes SANCHEZ’s first
name (“Email Address-1”); and the subscriber recovery SMS phone
number for Email Address-1 is the SANCHEZ Phone Number.
     5 SANCHEZ appears on screen in Video-2 prior to the portion
of Video-2 described herein. Based on my participation in this
investigation, including my review of the entirety of Video-2, as
well as my review of other videos posted on SANCHEZ’s social media
accounts, I believe that the male voice on Video-2 in the footage
described above is SANCHEZ’s.



                                     4
       Case 1:21-mj-03982-UA Document 1 Filed 04/12/21 Page 5 of 7



pairs of women are sitting, and asking, in substance and in part,
if the women “like rap music.” SANCHEZ then turns to approximately
four individuals behind SANCHEZ on a stoop, while at certain points
mimicking pointing a gun with his fingers on one hand, and states,
in substance and in part, “Elliot fucking Rodgers, baby. I pull
out the Glocks, baby. I, I, I do it all day. I really pull out the
Glocks and I - I bust that shit. I bust that shit. I fucking bust
that shit for Elliot Rodgers all fucking day,” and “Incels’ finest.
Incel army leader, for the king, Elliot Rodgers.” Immediately
afterward, SANCHEZ walks into the outdoor seating area and says to
two of the women seated there, in substance and in part, “You need
to know Elliot Rodgers, baby. You need to know Elliot Rodgers,
baby.” The video shows multiple individuals attempt to get SANCHEZ
to stop. One such male individual (“Victim-1”) then walks away and
into a store; SANCHEZ follows Victim-1 and sprays pepper-spray in
Victim-1’s face. SANCHEZ was arrested shortly thereafter by the
NYPD and was subsequently charged with assault, harassment, and
possession of a weapon; SANCHEZ was thereafter released on bail.

                        The Bomb Threat Hoax

          6.   Based on my participation in this investigation,
including my review of publicly available information, publicly
accessed internet posts, materials obtained pursuant to grand jury
subpoenas from internet and social media providers, and law
enforcement reports and records, and my conversations with
witnesses, law enforcement officers, and others, as well as my
training and experience, I have learned, among other things, that:

               a.   On or about February 13, 2021, MALIK SANCHEZ,
a/k/a “Smooth Sanchez,” the defendant, posted publicly a video
(“Video-3”) on SANCHEZ YouTube Account-1 that was filmed outside
a restaurant located in the Flatiron neighborhood of Manhattan.
Video-3 depicts, among other things, the following:




                                   5
         Case 1:21-mj-03982-UA Document 1 Filed 04/12/21 Page 6 of 7



                     i.  SANCHEZ 6 approaches an enclosed outdoor
seating area located in front of the restaurant. SANCHEZ states,
in substance and in part, “Let’s enhance their meal.”

                    ii.  SANCHEZ then walks inside the enclosed
outdoor seating area and stands close to two women (“Victim-2” and
“Victim-3”), who are seated at one of the tables inside.

                      iii.   SANCHEZ states loudly, in substance and
in part:

     Allahu Akbar. Allahu Akbar. Bomb detonation in two, in
     two minutes. I take you with me and I kill all you. I
     kill all you right now. And I kill all you for Allah.
     Fuck, fuck that shit. I’m gonna Allah. I’m gonna do it.
     I’m gonna fucking do it for Allah. I’m gonna do it, for,
     Allah, Allah, Allahu Akbar, Come on. I do it, bomb now,
     bomb now.

                    iv.   As  SANCHEZ   makes   these   statements
threatening to detonate a bomb, Victim-2 and Victim-3 appear
startled, gather their belongings, exit the enclosed outdoor
seating area, and go into the restaurant. Approximately four other
individuals seated within the enclosed outdoor seating area grab
their belongings, exit the enclosed outdoor seating area, and run
away.

                     v.   SANCHEZ then walks       away from the vicinity
of the restaurant, and states, in substance        and in part, “Yo, all
of them scattered” and “Holy shit. Holy shit       boys. That was fucking
five stars. That was five stars. Holy shit,        huh?”

                    vi.  At least one individual called 911 in
connection with the bomb threat, and at least one NYPD officer
responded to the scene. By that point, SANCHEZ had left the area.




     6 SANCHEZ appears on screen in Video-3 prior to the portion
of Video-3 described herein. Based on my participation in this
investigation, including my review of the entirety of Video-3, as
well as my review of other videos posted on SANCHEZ’s social media
accounts, I believe that the male voice on Video-3 in the footage
described above is SANCHEZ’s.



                                     6
       Case 1:21-mj-03982-UA Document 1 Filed 04/12/21 Page 7 of 7



          WHEREFORE, your deponent respectfully requests that a
warrant be issued for the arrest of MALIK SANCHEZ, a/k/a “Smooth
Sanchez,” the defendant, and that he be arrested and imprisoned,
or bailed, as the case may be.



                                 _________________________________
                                    S/ Ryan Symons/otw
                                 Special Agent Ryan Symons
                                 Federal Bureau of Investigation
                                 Joint Terrorism Task Force



Sworn to me through the
transmission of this Affidavit
by reliable electronic means, pursuant to
Federal Rule of Criminal Procedure 4.1,
this 12th day of April, 2021



___________________________________
THE HONORABLE ONA T. WANG
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   7
